Citation Nr: 0724700	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  02-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971 and September 1990 to May 1991. He also had periods of 
active and inactive duty training with the U.S. Army Reserves 
between March 1971 to August 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a low back disability. In a 
December 2003 decision the Board denied the claim.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). In a March 2006 Order, the Court 
set aside the decision of the Board and remanded this case to 
the Board for readjudication and issuance of a new decision.

The Board remanded this claim to the RO in August 2006 for 
additional development in compliance with the Court's 
directive. It has now been returned for adjudication.


FINDING OF FACT

A low back disorder was not present in service or for many 
years thereafter, and is not shown to be related to service 
or to any incident of service origin.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2001, February 
2004, and September 2006 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
 VA has fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  While the 
appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication. 

Background

The veteran's service medical records are silent as to any 
complaints or treatment of a low back injury.  In fact, the 
service medical records include numerous physical 
examinations which reveal normal lower back examinations.  
These include his preinduction examination in October 1968; 
his January 1971 separation examination; Reserve reenlistment 
examination in June 1977; Quadrennial Reserve examinations in 
December 1974, February 1983, June 1987; Over 40 Reserve 
examination September 1990; and a redeployment separation 
examination in April 1991.  None of these examinations 
includes any reference to complaints, finding or diagnoses of 
a low back injury or disability. 

At a VA examination in October 1995, the veteran reported 
multiple aches and pain including low back pain since 
returning from the Persian Gulf, but he made no mention of 
any alleged motor vehicle accidents. Following a physical 
examination, no lower back abnormality was found and no 
clinical diagnosis was provided. Instead, the examiner listed 
"low back pain" in the diagnosis section.

The veteran was also seen by A.H., Jr., M.D., for complaints 
of low back pain on several occasions from 1997 to 1999.  
However, Dr. A.H. offered no clinical low back diagnosis, 
although arthritis was noted in a 1999 notation.  In any 
event, he made no reference to the veteran's service as a 
possible etiological cause of his back pain.

At a VA examination in November 2001, a diagnosis of 
arthritis pertaining to the veteran's back was made.  It was 
at this examination that the veteran first mentioned a motor 
vehicle accident in the Persian Gulf in which he was 
purportedly struck from behind while sitting in a parked 
truck.  According to the veteran, he was not treated 
initially after the accident because the onset of pain did 
not occur until one month after he returned home from the 
Persian Gulf.  A physical examination revealed no significant 
findings. The diagnostic assessments included lower back pain 
with occasional radicular type symptoms but no significant 
physical exam abnormalities.  X-rays revealed mild 
degenerative changes of the lumbar spine.  The examiner did 
not offer an opinion relating a back disorder to service.

An April 2006 buddy statement from a fellow soldier noted 
that the veteran was involved in a motor vehicle accident 
when a truck rammed his vehicle.  The soldier also recalled 
another motor vehicle accident in the late 1980s when the 
veteran's vehicle slipped off the highway and down a hill 
during an ice and snowstorm.  

At a January 2007 VA examination the examiner reviewed the 
claims file prior to examining the veteran. It was noted that 
a buddy statement was of file which reported two motor 
vehicle accidents involving the veteran.  The veteran 
reported being rear ended in a 2 1/2 ton or a 5 ton truck.  He 
began having sharp tingling pains.  He sought treatment with 
a civilian provider after separation from service in July 
1991, and was told that he had degenerative disc and 
degenerative joint disease.  He also stated that prior to 
being diagnosed with these disorders he went off an 
embankment during a weekend drill.  The veteran reported 
constant moderate pain which radiated to the right hip and 
foot.  He reported undergoing a L5 discectomy just prior to 
the examination and range of motion could not be determined 
due to post operative restrictions.  

The examiner opined that, "It is my opinion after review of 
the claims file and physical examination that it is less 
likely than not that [a back disorder] was caused or was 
aggravated by military service."   The examiner opined that, 
"It is my opinion after review of the claims file that his 
current diagnosis of degenerative joint disease is less 
likely than not and/or chronic pain was caused or was 
aggravated by military service."  The examiner's rationale 
was that there was no documented evidence of a chronic 
condition diagnosed during military service or within one 
year after service.  Although the veteran documented that 
accidents occurred by way of a buddy statement it does not 
link his current back disorder with a military motor vehicle 
accident.  He was noted to be on medical leave from work as a 
result of a work related injury.  

By correspondence in May 2007 he informed VA that he had no 
further evidence to submit.

Criteria

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  
 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 38 
C.F.R. § 3.303(b).  In addition, if a condition is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology and competent evidence relating the present 
condition to that symptomatology are required.  Id.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran claims that he suffers from a back condition as a 
result of a motor vehicle accident while on active duty in 
the Persian Gulf. He alleges that he was sitting in a parked 
truck when it was struck from behind by another vehicle.  
There is no service medical record evidence confirming the 
veteran's account of this incident.  Indeed, the absence of 
any reference to an in-service motor vehicle accident for 
more than a decade post service casts grave doubt on the 
credibility of this reported history.

The veteran's service medical records make no reference to 
any back problems. Medical evidence developed after the 
veteran's separation from active duty in May 1991 also fails 
to show a relationship between a current back condition and 
service.

Notwithstanding the veteran's assertion of having a low back 
injury in service, the post service medical records include 
an October 1995 VA examination which notes multiple joint 
pains throughout his musculoskeletal system.  There was full 
range of motion of all joints, and the examination revealed a 
normal spine with no abnormality or curvature.  

Further, there is no post service clinical evidence of a 
continuity of symptomatology pertaining to any back disorder 
prior to 1997.  Private medical records reveal complaints of 
back pain in 1997 (six years after his last period of 
service).  Arthritis was noted two years later in 1999 but 
not specifically linked to the veteran's back complaints.  
Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The record is devoid of any medical opinion which relates a 
currently diagnosed back disorder to service or to any event 
therein.  Consequently, direct service connection, i.e., on 
the basis that chronic disability became manifested in 
service and has persisted since, is not warranted.  Moreover, 
as the 1999 diagnosis of arthritis came well after the 
veteran's separation from active duty, presumptive service 
connection for arthritis of the back is not warranted. 

Without competent evidence of a back disorder in service, and 
without competent evidence of a nexus between any current 
back disorder and service, service connection must be denied.

In reaching this decision the Board considered the 
appellant's sincerely held personal opinion that he has a 
back disorder that is related to his military service. Even 
assuming, however, that the appellant sustained in- service 
injuries, the absence of any competent medical evidence 
showing a nexus to service and/or a continuity of 
symptomatology during the six years since discharge is fatal 
to this claim.  Moreover, the appellant as a lay person 
untrained in the field of medicine is not competent to offer 
an opinion addressing the etiology of his condition. 
Espiritu.

As there is no competent evidence supporting the veteran's 
theories, or any other theory of entitlement to service 
connection for a back disorder, the claim is denied

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


